Motion to dispense with printing granted to the extent that the appeal from the resettled order will be heard on the original papers, a typewritten copy of the minutes of the hearing on the motion for a new trial, and on the typewritten briefs of appellant and respondents. The parties are directed to file five typewritten copies of their respective briefs and to serve one copy thereof on the adverse party. The typewritten briefs shall be double spaced and each page shall contain not more than three folios. Since the relief granted by the resettled order appealed from was not based on the trial minutes, the making and settlement of a case is not required, and neither the trial minutes nor any other matter which was not considered by the trial court in granting the said relief need be included in the record on appeal (see McDonagh v. Milem, 6 A D 2d 827; Falk v. Zilz, 1 A D 2d 966). Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.